Citation Nr: 0708704	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-27 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial rating higher then 30 percent 
for service-connected post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed stomach 
problems.  

3.  Entitlement to service connection for claimed 
gastroesophageal reflux disorder (GERD) as secondary to 
service-connected PTSD.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that 
granted a disability rating of 30 percent for the service-
connected PTSD effective on August 25, 2003, and denied 
service connection for stomach problems.  Also on appeal is a 
May 2005 RO rating decision that denied service connection 
for GERD.   

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing from the RO 
in June 2006.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection for PTSD, 
the Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing an initial rating claim from a claim 
for an increased rating for disability already service-
connected).  

The Board notes that at the hearing the veteran testified 
that his bilateral hearing loss had worsened since service 
connection was granted in May 2005.  The issue of an 
increased rating for service-connected bilateral hearing loss 
is hereby referred to the RO for appropriate action.  

Following the hearing, the veteran submitted recent VA 
medical records with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  From August 25, 2003, the service-connected PTSD has been 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  

3. The veteran has current stomach problems and GERD, but his 
service medical records are silent on any in-service 
treatment or diagnosis of digestive disorders.  

4.  Neither a claimed stomach condition nor the currently 
demonstrated GERD is shown to be due to any event or incident 
of the veteran's period of active service or to be secondary 
to the service-connected PTSD.  



CONCLUSIONS OF LAW

1.   The criteria for the assignment of an evaluation of 50 
percent, but not more for the service-connected PTSD are met 
beginning on August 25, 2003.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2006).  

2.  The veteran does not have a stomach disability due to 
disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309(a) (2006).   

3.  The veteran's disability manifested by gastroesophageal 
reflux is not proximately due to or the result of the 
service-connected PTSD.  38 U.S.C.A. §§  1101, 1131, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2004, prior to the rating decisions on appeal, 
the RO sent the veteran a letter informing him that to 
establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the May 2004 and May 2005 rating decisions on appeal.  

The Board notes that this appeal addresses the "downstream" 
issue of an initial rating for the service-connected PTSD.  
Prior to the May 2004 rating decision on appeal, the RO sent 
the veteran notice letters in October 2003 and November 2004 
that addressed the elements and evidence required to 
establish service connection, but not the elements and 
evidence required to establish entitlement to an increased 
rating.  

However, the rating decision and accompanying letter listed 
the evidence that had been considered in granting the 
assigned initial rating, identified the rating criteria, and 
invited the veteran to submit any additional evidence.  

The veteran had an opportunity to respond prior to the 
issuance of the August 2005 Statement of the Case (SOC) that 
continued the initial 30 percent rating.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

An October 2003 letter, the April 2004 letter, and a November 
2004 letter satisfy the statutory and regulatory requirement 
that VA notify a claimant, what evidence, if any, will be 
obtained by the claimant and what if any evidence will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The October 2003, April 2004, and November 2004 letters 
advised the veteran that VA must make reasonable efforts to 
help the veteran to get evidence necessary to support his 
claim, including such things as medical records, employment 
records, or records from other Federal agencies.  

The letters advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure the records were received 
by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claims).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

In regards to the veteran's claim for initial rating for PTSD 
documents fully meeting the VCAA's notice requirements were 
not provided to the veteran before the rating action on 
appeal.  This is logical, since this is a "downstream" 
issue.  However, the Board finds that any arguable lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  Further the Board's action in fact grants the 
veteran a higher rating for his PTSD.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2004 and November 
2004 letters advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision hereinbelow denies service connection 
for the claimed disabilities, so no degree of disability or 
effective date will be assigned.  There is accordingly no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess.  

In regards to the veteran's claim for increased initial 
rating for PTSD, the Board notes that Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that in rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular ratings for an applicable rating code.  

As regards to the claim for increase on appeal, the Board 
finds that this was accomplished in the SOC; this suffices 
for Dingess/Hartman.  

The Court also held that VA notice must include information 
regarding the effective date that may be assigned.  This has 
not been accomplished.  However, the veteran has not 
suggested that the assigned effective date for service 
connection is being challenged.  

Therefore, regardless of the Board's decision in regard to 
the initial rating to be assigned to the disability, the 
Board's action will have no consequence whatsoever on the 
effective date of service connection.  

The Board accordingly finds that there is no possibility of 
prejudice under the notice requirements of Dingess.  The 
Board also notes that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claims on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in April 2004 and 
April 2005.  

The veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in June 2006.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for stomach problems, service connection for GERD 
secondary to service connection PTSD, and an increased 
initial rating for PTSD.  




II. Analysis

A.  Initial evaluation of PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board has accordingly considered the evidence of the 
severity of the veteran's symptoms since the August 25, 2003 
effective the date of the grant of service connection.  

In January 2004 the veteran was seen at the Beckley VA 
Medical Center (VAMC) Mental Health Clinic.  The physician 
stated that the veteran reported flashbacks, nightmares, 
stayed by himself and disturbed sleep.  The physician noted 
the veteran was mildly anxious.  The physician evaluated the 
veteran with a Global Assessment of Functioning (GAF) of 50.  

In April 2004 the veteran had a VA medical examination at the 
Beckley VAMC.  The veteran reported having nightmares of 
being surrounded all the time and as a result was extremely 
tense, anxious and agitated; the veteran also reported that 
since retirement this has worsened.  The veteran reported 
having nightmares, night sweats, and paranoia in the context 
of something is going to happen to him.  

The veteran reported having a hard time in his family 
relationships because of his paranoia, agitation, and feeling 
tense.  The veteran asserted that he had depression, anxiety, 
agitation, nightmares, sweating, feeling useless, worthless, 
and frequent thoughts of firefights.  

The veteran asserted that it was hard for him to cope, that 
he could not stand crowds or noises.  The veteran asserted 
feeling irritable, snappy, useless, and worthless stating 
that he doesn't care.  The veteran did deny any active 
homicidal or social ideation and only drinks socially.  

The examiner noted that the veteran was neat, tidy, 
cooperative, talked clearly, audibly, and rational. The 
veteran's speech was clear and lacked spontaneity.  The 
veteran's affect was appropriate but dysphoric.  

The examiner noted that the veteran was borderline of dull-
to-normal range clinically, a little guarded, and suspicious.  
The examiner noted that the veteran's insight, judgment, and 
problem solving seemed to be poor.  

The examiner opined that the veteran's psychiatric symptoms 
have definitely interfered with the veteran socio-
industrially, in addition to his other physical problems.  
The examiner evaluated the veteran with a GAF of 52.  

In January 2005 the veteran was seen at the Beckley VAMC at 
the Mental Health Clinic by a licensed practical nurse (LPN).  
The veteran asserted that his depression was worse at that 
time of the year and that he was having a problem with being 
hateful and short-tempered.  The LPN noted that the veteran 
was advised to avoid newscasts in order to prevent flashbacks 
and nightmares.  

The veteran reported vivid nightmares three to four times a 
week and that he slept four to five fragmented hours in a 24 
hour period.  The veteran denied suicidal and homicidal 
ideations and his last suicidal thought was six to seven 
months prior and he reported panic attacks at times.  

In April 2005 the veteran was seen at the Beckley VAMC Mental 
Health Clinic.  The examining nurse noted that the veteran 
was in a more positive frame of mind then in previous visits.  
The nurse noted that the veteran was doing well overall and 
that he was having occasional nightmares that were improving 
in severity.  

The nurse also noted that the veteran was taking Prozac and 
Trazodone for sleep pattern disturbances and PTSD.  The nurse 
evaluated the veteran's GAF at 65.  

In August 2006 the veteran was seen at the Beckley VAMC 
Mental Health Clinic by a social worker, who noted that the 
veteran was experiencing flashbacks and nightmares.  The 
veteran's sleep pattern was interrupted and that the veteran 
had a low energy level.  The veteran stated that he 
experienced symptoms of chronic depression.  

The veteran also stated that his interaction with others is 
extremely difficult and that he isolates himself and is also 
very uncomfortable in public around crowds.  The veteran 
asserted that his family continues to be alienated in their 
attitude towards him and that his interactions with his 
family and others are uncomfortable.  The social worker 
evaluated the veteran at a GAF of 50.  

The veteran testified before the Board that he had panic 
attacks three or four times a week, sometimes more, and that 
one of the triggers of his panic attacks was loud noises.  
The veteran testified that he did not have any friends at 
all, not one, and that he did not associate with people much.  
He stated that he got irritable pretty easy with his sons.  
The veteran testified that he did think of suicide.  

The veteran testified that he was on Prozac and Trazodone.  
The veteran also testified that he went to the Vet Center for 
counseling once a week.  

His wife testified before the Board that the veteran 
preferred to be by himself a lot and that he hardly talked to 
anyone.  The veteran's wife also testified that the veteran 
had frequent nightmares and that she had to wake the veteran 
up because he scared her. 

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the veteran's treatment reports, VA 
medical examination and testimony before the Board and 
comparing it to the criteria of the General Rating Formula, 
the Board finds that the veteran's manifestations from the 
August 25, 2003, the effective date of the grant of service 
connection have more closely approximated the criteria for 
the application of a rating of 50 percent.  

As noted, the veteran has been seeking treatment for PTSD at 
the Beckley VAMC.  His treatment notes show manifestations 
that fit squarely within the criteria for the 50 percent 
rating: depression, difficulty in establishing and 
maintaining social relationships, panic attacks, nightmares, 
suicidal thoughts and impaired judgment.  His overall 
disability is shown to be occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships, again within the criteria for the 50 percent 
rating.  

However, none of the veteran's medical records described 
symptoms that produced social and occupational impairment 
consistent with the criteria for the next higher, 70 percent 
rating; i.e., occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Very few of the 
characteristic symptoms cited in the criteria are reported in 
the examinations, and none of those that are mentioned (such 
as occasional suicide ideation) are shown to contribute in 
any degree to occupational or social impairment.  The Board 
has considered the veteran's GAF scores in adjudicating this 
claim.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

The VA treatment reports assigned a GAF score of 50 in August 
2006, of 52 in April 2004, and 65 in April 2005.  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores between 51 and 60 reflect 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF score of 61 to 70 
is indicative of only mild symptoms (e.g. depressed and mild 
insomnia), or some difficulty in social and occupational 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well and had 
some meaningful interpersonal relationships.  

The Board notes that the April 2005 GAF score deviates 
substantially from the other two GAF scores and from the 
various VA Mental Health Clinic reports in the veteran's 
file.  The Board notes that the VA medical examination of 
April 2004 and the VA clinic report of August 2006 are 
similar in GAF scores and are in line with the veteran's 
other treatment reports.  

Accordingly, the Board accepts the service-connected 
disability picture more closely resembles the criteria for 
the 50 percent disability rating but not a higher 70 percent 
rating.  See 38 C.F.R. § 4.126(a).  

Given the facts in this case, the Board finds, after close 
examination of the veteran's clinic notes, VA examination, 
his Board testimony, and his GAF scores, that from August 25, 
2003, the veteran's PTSD manifestations have most closely 
approximated the schedular criteria for the 50 percent 
rating, but not more.  


B.  Service connection for Stomach Problems

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran asserts that his current stomach problems are due 
to military service. 

A careful review of the veteran's post-service medical 
records shows treatment for gallbladder problems and peptic 
ulcers.  

The veteran testified at his hearing that he was admitted to 
the Salem VAMC for gallbladder issues but the doctors decided 
to not take out his gallbladder.  He also testified that he 
took Prevacid and has lower gastrointestinal problems such as 
diarrhea.  

The Board finds that the veteran has a current digestive 
disorder, variously diagnosed.  The Board must now determine 
if the veteran was treated or diagnosed with stomach or 
digestive problems during his military service.  

The veteran's service medical records (SMR) are silent on any 
treatment for or diagnosis of stomach or digestive problems 
while in service.  The veteran testified at his hearing that 
he did not have any stomach symptoms while in military 
service and that these problems began in the1980's.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case, there is no evidence of a stomach or digestive 
disorder in service or competent evidence that would serve to 
link any current stomach or digestive disorders to any event 
or incident or the veteran's period of military service.  

Given these facts, the Board finds that service connection 
for stomach disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


C.  Service connection for GERD secondary to PTSD

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran's SMR are silent on any diagnosis or treatment of 
GERD while in service.  The veteran testified at his Board 
hearing that he did not have any stomach symptoms while in 
military service and that these problems began in the1980s.  

The veteran testified that he has frequent and significant 
heartburn and that he currently takes medication.  A careful 
review of the veteran's post-service treatment records show 
that the veteran has been treated for helicobacter and 
minimal distal colonic diverticulosis without diverticulitis.  

The veteran asserts that his GERD is secondary to his 
service-connected PTSD.  The veteran testified at his hearing 
that his mental health professional told him that it was 
related to his PTSD but there is no supporting statement of 
record.  

The Board notes at this point that hearsay medical evidence 
does not constitute competent medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 
(1993).  ("What a physician said, and the layman's account 
of what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence."  Robinette, 8 
Vet. App. at 77 (1995)).  

In April 2005 the veteran had a VA medical examination at the 
Beckley VAMC.  The VA physician noted that in 1982 the 
veteran was diagnosed with peptic ulcer disease and in 
October 2002 the veteran was diagnosed with GERD.  

The VA physician stated that he was aware that some 
gastrointestinal conditions, including irritable bowel 
syndrome, are sometimes found to be secondary to PTSD. 

However, the VA physician stated that he was not currently 
aware of a case of GERD secondary to PTSD.  The VA physician 
added that he could not provide an opinion regarding a 
relationship between GERD and PTSD without resorting to 
speculation.  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.  

In this case there is no medical evidence establishing a 
connection between the current disability and the service-
connected disability, and the VA examiner stated that such an 
opinion could not be made without resorting to speculation.  
The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

Given these facts, the Board finds that service connection 
for GERD secondary to service-connected PTSD must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

An initial rating of 50 percent, but not higher, for the 
service-connected PTSD is granted from August 25, 2003, 
subject to the regulations controlling the award of VA 
monetary benefits.  

Service connection for stomach problems is denied.  

Service connection for GERD as secondary to service-connected 
PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


